Exhibit 10.51

STOCK OPTION CANCELLATION AGREEMENT

         This Stock Option Cancellation Agreement is entered into as of August
30, 2002, by and between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and NEAL C. HANSEN (“Grantee”).

*  *  *

         The Company and Grantee hereby agree as follows:

         1.       In consideration of and in exchange for the award to Grantee
of 110,000 shares of the Common Stock of the Company as a Restricted Stock Award
pursuant to the 1996 Stock Incentive Plan of the Company, the terms and
conditions of such Restricted Stock Award being set forth in a Restricted Stock
Award Agreement dated as of August 30, 2002, between Grantee and the Company
entered into concurrently with this agreement (the “Award Agreement”), Grantee
hereby surrenders to the Company for cancellation all of the following Stock
Options (or the stated portions thereof) previously granted to Grantee under the
1996 Stock Incentive Plan of the Company (collectively, the Options”):

  (a)   3,742 of the 400,000 shares of Common Stock covered by the Stock Option
granted on November 17, 1998, consisting of the 3,742 Incentive Stock Option
shares;         (b)   Stock Option covering 60,000 shares of Common Stock
granted on January 7, 2000;         (c)   Stock Option covering 100,000 shares
of Common Stock granted on January 17, 2001; and         (d)   275,012 of the
370,000 shares of Common Stock covered by the Stock Option granted on December
14, 2001, consisting of (i) the 98,667 shares as to which such Stock Option
first becomes exercisable on January 17, 2006, (ii) the 98,667 shares as to
which such Stock Option first becomes exercisable on January 17, 2005, and (iii)
77,678 of the 98,666 shares as to which such Stock Option first becomes
exercisable on January 17, 2004.


         2.       The Options, to the extent set forth above, hereby are
cancelled, effective as of August 30, 2002, and shall have no further force or
effect; and Grantee shall have no further rights of any kind under any of the
Stock Option Agreements with the Company which evidenced the grant of the
Options.

         3.       This agreement shall be binding upon and inure to the benefit
of the Company and the Grantee and their respective heirs, personal
representatives, successors, and assigns.



--------------------------------------------------------------------------------

         4.       The Company agrees to recommend to the Compensation Committee
of the Board of Directors of the Company that, not sooner than March 1, 2003,
such Committee grant new stock options to Grantee under the 1996 Stock Incentive
Plan of the Company. However, Grantee understands and acknowledges that such
future grant, if any, and its terms and the number of shares of Common Stock of
the Company covered by any such future grant are subject to all of the relevant
terms and provisions of the 1996 Stock Incentive Plan of the Company and to the
discretion of such Committee.

         5.       Grantee agrees to and hereby does fully and forever release,
discharge, and waive any and all claims, complaints, causes of action, or
demands of whatever kind which Grantee now has or at any time hereafter may have
against the Company or against any of the Company’s subsidiaries, affiliates,
predecessors, and successors or against any of their respective past and present
directors, officers, and employees by reason of any event, matter, cause, or
thing which occurred on or prior to the date of this agreement arising out of,
involving, or related to the grant, ownership, or cancellation of the Options.
Notwithstanding the foregoing provisions of this Paragraph 5, Grantee does not
waive any rights which Grantee may have to require the issuance and delivery of
shares of the Common Stock of the Company pursuant to the Award Agreement.

         6.       This agreement and the Award Agreement constitute the entire
agreement of the Company and Grantee with respect to the subject matter of this
agreement, and there are no other or further promises, understandings, or
agreements between the Company and Grantee with respect to the Common Stock of
the Company or any existing or future options to acquire shares of such Common
Stock.

         7.       This agreement shall be governed by and construed in
accordance with the laws of Delaware.

         IN WITNESS WHEREOF, the Company and Grantee have executed this Stock
Option Cancellation Agreement as of the date first above written.

  COMPANY:

CSG SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation
  By: 
/s/ JOHN. P POGGE

--------------------------------------------------------------------------------

      John P. Pogge, President


    GRANTEE:
   
/s/ NEAL C. HANSEN

--------------------------------------------------------------------------------

      Neal C. Hansen


2